--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Property Acquisition Option Agreement and
Definitive Financing Agreement Rescission


This Property Acquisition Option Agreement and Definitive Financing Agreement
Rescission (“Agreement”) is entered into by and between International Asset
Holding Corp., a Marshall Islands corporation (“IAHC”) and Spectral Capital
Corporation, a Nevada corporation (“Spectral”) and the parent company of
Extractive Resources Corporation, a Delaware corporation (“Extractive”)
effective as of December 31, 2011.


Recitals


IAHC holds a 65% undivided interest in mineral properties in the Republic of
Kazakhstan as designated under that certain Exploration and Mining Contract
within the basin of the River Bayankol, Rayimbek District, Almaty Region, dated
4/13/2001 (“Mining Contract”) as specified in the definition of the Mining
Allotment as defined in the Mining Contract which it received via contract with
a third party Kazakhstan joint stock corporation.  These mineral properties
(“Mineral Properties”) are licensed by the competent Kazakh authority for the
extraction of ore containing gold.
 
On January 14, 2011, Spectral, through its subsidiary Extractive and IAHC
entered into that certain Definitive Financing Agreement (“DFA”) whereby
Spectral agreed to acquire a 65% interest in the Mining Contract in exchange for
a financing commitment of $200,000,000 at no more than a 10% annual interest
rate to be provided within 60 months of the date thereof.  In addition, on
January 14, 2011, Spectral entered issued a Common Stock Purchase Warrant to
IAHC to purchase 5,000,000 shares of Spectral Capital Corporation at a per share
exercise price of $3.50.
 
Also, on January 14, 2011, Spectral and other parties entered into that
Definitive Joint Venture Agreement (“JVA”), which was an agreement dependent on
and predicated upon the DFA and which spelled out the process by which
exploration and production operations would be carried out on the Mineral
Properties.
 
In the nearly 14 months since Spectral and IAHC entered into the above
referenced agreements (“Agreements”), Spectral has expended significant energies
to attempt to secure and transfer appropriate title to the Mineral Properties
into a Special Purpose Vehicle, a Kazakh entity formulated for the purpose of
holding the rights granted under the Mining Contract.  IAHC has experienced
significant difficulties in obtaining necessary assurances of title and transfer
of title as well as obtaining necessary geological information.  Spectral has
also received advice that the structure contemplated under the Agreements is not
optimal for the type of financing contemplated by the parties and that instead
Spectral should hold its interest as an option to acquire an interest in the
mineral properties rather than as a direct owner and that such an option shall
be exercisable and exercised only when ownership of the Mineral Properties is
transferred to an appropriate Special Purpose Vehicle with proper verification
of title and appropriate governmental approvals.  Furthermore, for tax and
regulatory reasons, Spectral should hold its ownership interests in the property
upon exercise through a wholly-owned Kazakh subsidiary that is in turn owned
directly by Spectral.

 
 

--------------------------------------------------------------------------------

 


The Parties desire to rescind all of the Agreements and instead replace them
with this Agreement, which will specify that Spectral has an option to acquire a
65% interest in the Mineral Properties in exchange for the grant of 1,000,000
common shares of Spectral stock, to be escrowed pending appropriate delivery of
title to the Mineral Properties to the Special Purpose Vehicle referenced
below.  Spectral agrees that upon exercise of the option, its ownership in the
Mineral Properties shall be contingent on its providing the financing
requirements of the Mineral Properties up to $200,000,000 at an interest rate
not to exceed 10% APR and that if Spectral should fail to provide such
financing, its ownership interest shall be reduced in proportion to Spectral’s
actual funding of the project as a percentage of the total required funding, up
to $200,000,000, as specified below.
 
Therefore, the Parties agree as follows:


 
1.
Recitals.  The recitals listed above are explicitly incorporated as a binding
part of this Agreement.
 

 
2.
Rescission.  The Definitive Financing Agreement dated January 14, 2011 and the
Common Stock Purchase Warrant of even date thereof are hereby rescinded, voided
and of no force and effect, as if they had never been entered into.  The common
stock warrants themselves are rescinded and cancelled.  The only obligations of
any kind or character that the Parties may have to each other are contained in
this Agreement.
 

 
3.
Release.  Except as otherwise agreed to in this Agreement, the Parties hereby
forever release each other and their respective agents, successors, assigns,
employees, shareholders, service providers, officers, directors, subsidiaries
and affiliates for any and all obligations, liabilities and claims of any kind
or character whatsoever related in any way to the subject matter of this
Agreement, known or unknown, from the beginning of time until the date hereof.
 

 
4.
Option.  IAHC hereby grants to Spectral and Spectral hereby accepts an option to
purchase an undivided 65% interest in the Mineral Properties, exercisable when
IAHC has successfully caused the Mining Contract to be successfully transferred
to a newly formed Special Purpose Vehicle (“SPV”), consisting of a Kazakh Joint
Stock Company with 65% of the SPV being owned by a Kazakh entity whose ownership
will be transferred 100% to Spectral at the point of exercise.  IAHC shall
notify Spectral that the Option is exercisable in writing.  IAHC must provided
such a notice within 24 months of the date hereof, or this Agreement shall be
cancelled and of no further force and effect and the 1,000,000 shares in payment
of the option, as listed in Section 5 hereof shall be returned from Escrow, as
defined below, to Spectral.  Furthermore, IAHC shall pay the penalty/indemnity
listed in Section 5 hereof, in the event that it is unable to deliver the Option
by the date specified herein.  In the event that IAHC provides notice that the
option is exercisable, Spectral must, within 120 days thereof, provide a written
notice to IAHC of exercise.  If IAHC properly provides such notice that the
option is exercisable and if Spectral wishes to exercise such an option and take
delivery of its shares in the SPV, Spectral must demonstrate either sufficient
assets or a third party financing commitment in an aggregate amount of at least
$20,000,000, to begin development on the property.  Should IAHC be able to
verify proper title and exercisability of the option hereunder, it shall be
entitled to a release of the escrow shares immediately and should Spectral fail
to exercise the option hereunder or fail to provide sufficient proof of
financing as required hereunder, IAHC may cancel the option and this agreement
and retain the payment in Section 5, which shall be immediately released from
escrow. Furthermore, if Spectral successfully exercises the Option, it must
still provide the required project funding for up to $200,000,000, at an
interest rate of no more than 10%, either financed directly by Spectral or
through a third party.  This commitment shall expire on the fifth anniversary of
the exercise of the option.  In the event that Spectral shall fail to provide
all such required financing and IAHC shall secure such financing form a third
party, Spectral’s ownership shall be reduced proportionately in the SPV.  For
example, if Spectral shall only provide $90,000,000 of $150,000,000 required for
the property and IAHC shall provide third party financing for the remaining
$60,000,000, Spectral shall lose 40% of its 65% interest in the SPV. This
reduction shall only occur up to the maximum financing amount of
$200,000,000.  Such third party financing provided by IAHC must also be at an
interest rate of 10% or less.


 
 

--------------------------------------------------------------------------------

 


 
5.
Payment.  Spectral hereby agrees to pay IAHC a fee of 1,000,000 shares (“Option
Shares”) of common stock as consideration under this Agreement for the Option
listed in Section 4 hereof.  Such Option Shares shall be issued in the name of
IAHC or its designee(s) and shall be held in escrow by the escrow agent and
governed by the escrow letter attached hereto of even date hereof.  The Option
Shares shall be released as described in Section 4 hereof.
 

 
6.
IAHC Penalty.  Should IAHC not be able to deliver the exercisable option within
24 months as specified in Section 4, or should title to the Mineral Property
prove deficient, the Option Shares shall be returned to Spectral from Escrow and
shall be cancelled.  Furthermore, IAHC shall pay a penalty to Spectral equal to
100% of the costs and expenses, including legal fees, consultants, geologists,
development and exploration costs, etc. that Spectral incurs or has incurred in
pursuit of the Mineral Properties and in reliance on IAHC’s representations, in
an amount not to exceed $5,000,000.  Such an amount shall be due within 30 days
of proper demand hereof.
 

 
7.
Misc. This Agreement shall be governed by the laws of the State of Nevada
(including all conflicts of law) in the United States of America and the parties
hereby irrevocably submit themselves to the exclusive jurisdiction of the courts
of such State and country.  This Agreement may be executed (by original or
facsimile transmission) in several counterparts, each of which so executed shall
be deemed to be an original, and such counterparts together shall constitute but
one and the same instrument.

 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Accepted and Agreed to as of the date first written above by:


/s/ Jenifer Osterwalder                                                        
/s/ Igor Rybakov                                                                
Jenifer Osterwalder
Igor Rybakov
President and CEO
Managing Director
Spectral Capital Corporation
International Assets Holding Corp.



 
 
 

--------------------------------------------------------------------------------